         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


LEGENT COMM, LLC,                               §
                                                §
                   Plaintiff,                   §                SA-19-CV-00202-ESC
                                                §
vs.                                             §
                                                §
BILLING CONCEPTS, INC.,                         §
                                                §
                   Defendant.                   §



                                            ORDER

        Before the Court in the above-styled cause of action is Defendant Billing Concept, Inc.’s

Motion for Summary Judgment on the Parties’ Contractual Limitation of Liability [#50]. In

evaluating the motion, the Court has also considered Plaintiff’s Response in Opposition [#53],

Defendant’s Reply [#54], and Plaintiff’s Surreply [#58]. For the reasons that follow, the Court

will DENY the motion.

                                        I. Background

        This is an action for breach of contract and an accounting arising out of a Services

Agreement between Plaintiff Legent Comm, LLC (“Legent”) and Defendant Billing Concepts,

Inc. (“BCI”). Legent’s Second Amended Complaint [#31] is the live pleading in this action.

BCI has moved for summary judgment on one of its affirmative defenses, arguing that all of

Legent’s claims are subject to a contractual liability limitation provision, which caps Legent’s

potential recovery in this suit.




                                                1
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 2 of 18




       This Court has diversity jurisdiction over the parties and claims asserted in this action.

See 28 U.S.C. § 1332. The undersigned has authority to enter this Order due to the parties’

consent to the jurisdiction of a United States Magistrate Judge. See id. at § 636(c).

                              II. Facts Supported by the Record

       Unless otherwise noted, the following undisputed facts are established by the summary

judgment record for purposes of the motion before the Court. Legent is a state and federally

regulated telecommunications Interexchange Carrier (“IXC”) that provides long distance

telephone service to residential and business customers. (White Decl. [#53-1] at 3.) Legent

purchases and resells its telecommunications services and is known in the industry as a

“reseller.” (Id.) A local telephone company that is authorized to provide landline telephone

services in a particular geographic region is called a Local Exchange Carrier (“LEC”). (Id.)

Legent has the choice of either sending its bill directly to the customer or having long-distance

charges included on the LEC’s landline telephone bill to that customer. (Id. at ¶ 4.) When a

LEC provides the service of including third-party charges on its bills, that service is called

“third-party billing” or “LEC billing.” (Id.)

       BCI is one of several operating subsidiaries of Billing Services Group Limited (“BSG”),

a publicly traded British holding company. (Second Am. Compl. [#31] at ¶ 3.) BCI is a billing

clearinghouse that aggregates third-party telecommunications charges (like the long-distance

charges billed by Legent) in order to facilitate the billing by LECs without requiring Legent to

negotiate separate agreements with each LEC across the country. (White Decl. [#53-1] at ¶ 5.)

       Legent and BCI entered into a Services Agreement (entitled One Plus Billing and

Information Management Services Agreement) in September of 2001 to govern their LEC billing

arrangement. (Id. at ¶ 8.) The Services Agreement has been renewed and amended over the



                                                 2
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 3 of 18




years. (Id.) Under this agreement, (1) Legent submits its billing records to BCI in a standardized

electronic format; (2) BCI processes and distributes the records to various LECs in a form

acceptable to those LECs; (3) the LECs collect payments from Legent’s customers and remit the

funds, less the LEC fees and other amounts to BCI; and (4) BCI then remits the funds less its

fees and other amounts to Legent. (Id. at ¶ 6.)

       The LEC billing process is more complex than this simplified description because there

are typically thousands of billing records “in the pipeline” at any given time and payments are

often made in advance of collections with reserves applied to cover fees, expenses, holdbacks,

and other deductions, which are periodically reconciled using adjustments referred to as “true-

ups.” (Id. at ¶ 7.) Additionally, the LEC billing process is effectuated by the purchase and sale

of accounts receivable, not just collection and payment. (Id. at ¶ 9.) When Legent submits

billing records to BCI, BCI purchases the accounts receivable generated by BCI’s billing

records, and BCI in turn resells the accounts receivable to the LEC. (Id.)

       In addition to providing billing services to Legent and other providers of long-distance

telephone service, BCI also allegedly provides billing services to companies that provide

“enhanced services,” such as website hosting, directory listings, e-mail, voicemail, and streaming

video services. (Id. at ¶ 11.) According to Legent, these services are unregulated, which led

some companies to engage in “cramming”—the practice of placing unauthorized enhanced-

services charges on a customer’s LEC bill without valid consent. (Id. at ¶ 12.)

       In April 2009, two class action lawsuits were commenced against AT&T and Verizon for

cramming stemming from LEC billing originated by BCI’s parent company and other billing-

clearinghouse aggregators. (Id. at ¶ 13.) Neither Legent nor any of the IXCs who submit LEC

billing pursuant to a Services Agreement with BCI were parties to the class actions. (Id.) As a



                                                  3
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 4 of 18




consequence of the class actions, BCI and other BCI entities invoked certain protections in the

Services Agreements governing their relationships with Legent and other IXCs. Specifically,

they withheld from Legent and other IXCs the funds generated from processing their billing

records until the offsets, charge-backs, refunds, and LEC fees and assessments could be

proportionally allocated to each of the IXCs responsible for satisfying the consumers’ claims in

the class actions and the consequential offsets, charges, fees, and other assessments imposed by

the LECs in the class actions. (Id. at ¶ 14.)

       In November 2018, Legent contacted BCI and requested an accounting of these “class

action holdbacks.” (Id. at ¶ 18.) Legent claims that BCI ignored the request, and that therefore it

sent a formal default notice to BCI for failing to account for and pay any excess class action

holdbacks to Legent. (Id.) Legent also gave BCI notice of two additional alleged breaches of

the Services Agreement and provided BCI with the opportunity to cure the breaches. (Id.) BCI

ultimately provided an accounting, which Legent contends was incomplete, and Legent

requested an explanation.      (Id.)   In response, BCI sent Legent a February 7, 2019 letter

purporting to account for and allocate all direct expenses and Legent’s proportionate share of the

class action expenses to Legent. (Id. at ¶ 19.) Legent was still unsatisfied with the response and

all subsequent information provided. (Id. at ¶¶ 20–21.)

       According to Legent, BCI withheld at least $1.762 million in class action holdbacks, but

after conducting discovery in this case, Legent contends a more accurate estimate could be as

high as $2.015 million. (Id. at ¶¶ 23–24; Second Am. Compl. [#31] at ¶¶ 88–89.) Legent

concedes that BCI was permitted to holdback certain direct expenses and a proportionate

allocation of expenses but calculates the appropriate holdback amount to be only $183,310, and

therefore believes BCI should pay Legent between $1.579 and $1.832 million for unauthorized,



                                                 4
           Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 5 of 18




excessive holdbacks. (White Decl. [#53-1] at ¶ 25; Second Am. Compl. [#31] at ¶¶ 88–89.)

Legent contends BCI’s failure to fully account for and remit all funds that were not used to

satisfy Legent’s proportionate share of obligations for the class actions constitutes a breach of the

parties’ Service Agreement. (Second Am. Compl. [#31] at ¶¶ 92, 115.)

       Legent’s second breach-of-contract claim is that BCI breached the Services Agreement

by unilaterally imposing a rate increase in the processing fees charged Legent without notifying

Legent or obtaining Legent’s verbal or written consent. (Id. at ¶¶ 96, 111.) Legent claims that

BCI improperly imposed an eight percent surcharge on all gross billings starting with the

December 2017 billing submissions, which constitutes an increase greater than 300% in the

processing fees charged to Legent. (Id. at ¶ 107.)

       In addition to its breach-of-contract claims, Legent sues BCI for an accounting, arguing

that BCI is obligated under the Services Agreement and common law to provide a full and

accurate accounting with respect to the holdbacks and the excessive processing fee. (Id. at ¶¶

129–31.)

       In the motion before the Court, BCI contends that even if Legent could prevail on a

breach-of-contract or accounting claims in this lawsuit, Legent’s recovery in this lawsuit is

limited by Section 12(d) to the amounts described in that limitation-of-liability provision. This is

the sole issue before the Court, as BCI has only moved for summary judgment on this

affirmative defense, and not on any of Legent’s claims.

                               III. Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the



                                                 5
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 6 of 18




moving party is entitled to a judgment as a matter of law.” Celotex Corp. V. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       When summary judgment is sought on an affirmative defense, as here, the movant must

establish “beyond peradventure” all of the essential elements of the defense to warrant judgment

in its favor. Dewan v. M-I, L.L.C., 858 F.3d 331, 334 (5th Cir. 2017) (quoting Fontenot v.

Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)). The burden on a party seeking to prove its

affirmative defense on summary judgment has been described as a “heavy” one. See, e.g., Cont’l

Cas. Co. v. St. Paul Fire & Marine Ins. Co. (“Continental I”), No. CIV A 304CV1866-D, 2007

WL 2403656, at *10 (N.D. Tex. Aug. 23, 2007).

       Once the movant carries its burden, the burden shifts to the nonmoving party to establish

the existence of a genuine issue for trial. Anderson, 477 U.S. at 248; Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours &

Co., 58 F.3d 193, 195 (5th Cir. 1995). The non-movant must respond to the motion by setting

forth particular facts indicating that there is a genuine issue for trial. Miss. River Basin Alliance

v. Westphal, 230 F.3d 170, 174 (5th Cir. 2000). The parties may satisfy their respective burdens

by tendering depositions, affidavits, and other competent evidence. Topalian v. Ehrman, 954

F.2d 1125, 1131 (5th Cir. 1992). The Court will view the summary judgment evidence in the

light most favorable to the non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. However, if the party moving for summary judgment fails to satisfy



                                                 6
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 7 of 18




its initial burden, the motion must be denied, regardless of the nonmovant’s response. Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

                                           IV. Analysis

       The Court will deny BCI’s motion for summary judgment. BCI has not established

“beyond peradventure” that the limitation-of-liability provision in the parties’ contract

unambiguously limits Legent’s possible remedies on the breach-of-contract and accounting

claims asserted in this action. See Dewan, 858 F.3d at 334.

       The summary judgment record contains a copy of the parties’ Services Agreement, which

was executed on September 14, 2001, and an amendment to the contract dated January 20, 2005.

(Services Agreement [#50-1] at 3–24; Amendment [#50-1] at 1.) The Services Agreement was

executed between BCI (referred to in the contract as “Company”) and Legent (referred to in the

contract as “Customer”) for certain “billing and information management services.” (Services

Agreement [#50-1] at 3.) To decide BCI’s motion for summary judgment, the Court must

construe the parties’ contract and interpret the limitation-of-liability provision contained therein.

       The parties agree that Texas law governs the construction of the parties’ contract in this

diversity action. (Services Agreement [#50-1] at 12 (selecting Texas law to govern the contract);

Mtn. for Summary Judgment [#50] at 2 (arguing motion under Texas law); Response [#53] at 20

(applying Texas law to contract construction).) When the meaning of a contract is disputed, the

Court’s primary objective “is to give effect to the written expression of the parties’ intent.”

Pathfinder Oil & Gas, Inc. v. Great W. Drilling, Ltd., 574 S.W.3d 882, 888 (Tex. 2019). “A

written instrument that can be given a certain or definite legal meaning or interpretation is not

ambiguous and will therefore be construed as a matter of law.” Id. “An unambiguous contract

will be enforced as written, and parol evidence will not be received for the purpose of creating an



                                                  7
         Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 8 of 18




ambiguity or to give the contract a meaning different from that which its language imports.”

David J. Sacks, P.C. v. Haden, 266 S.W.3d 447, 450 (Tex. 2008). “On the other hand, if the

contract is subject to two or more reasonable interpretations after applying the pertinent rules of

construction, the contract is ambiguous, creating a fact issue on the parties’ intent.” J.M.

Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003). “Whether a contract is ambiguous

is a question of law for the court to decide by looking at the contract as a whole in light of the

circumstances present when the contract was entered.” Coker v. Coker, 650 S.W.2d 391, 394

(Tex. 1983).

        The Texas Supreme Court recently reiterated several fundamental rules of contract

construction that must be followed by courts construing contracts governed by Texas law. See

Pathfinder Oil & Gas, Inc., 574 S.W.3d at 888–89. First and foremost, “[a] contract’s plain

language controls, not what one side or the other alleges they intended to say but did not.” Id. at

888 (internal quotation and citation omitted). Therefore, courts must interpret contract language

“according to its plain, ordinary, and generally accepted meaning unless the instrument directs

otherwise.” Id. (internal quotation and citation omitted). Second, “[c]ontract terms cannot be

viewed in isolation . . . because doing so distorts meaning.” Id. at 889. Courts must therefore

“consider the entire writing in an effort to harmonize and give effect to all the provisions of the

contract so that none will be rendered meaningless.”         Id. (internal quotation and citation

omitted). Third, “a specific contract provision controls over a general one.” Id.

        The parties’ dispute centers on Section 12(d) of the parties’ Services Agreement. This

section reads in its entirety:

            SECTION 12. LIMITATION OF LIABILITY AND INDEMNITY.

            (d) Notwithstanding anything to the contrary in this Agreement, the
            liability of Company in any and all categories and for any and all Claims

                                                8
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 9 of 18




           arising out of this Agreement or out of any act or omission relating thereto
           will, in the aggregate, not exceed three (3) month’s average of Company’s
           Processing Fees charged to Customer over the twelve (12) months
           preceding the date on which the damage or injury is alleged to have
           occurred; provided, however, that if this Agreement has not been in effect
           for twelve (12) months preceding such date, then over such fewer number
           of preceding months that this Agreement has been in effect. WITHOUT
           IN ANY WAY LIMITING THE APPLICATION OF THIS
           SECTION, THE RIGHT TO RECOVER DAMAGES UNDER THIS
           PARAGRAPH CONSTITUTES CUSTOMER’S EXCLUSIVE
           ALTERNATIVE REMEDY IN THE EVENT THAT THE ERROR
           CORRECTION DESCRIBED ABOVE OR ANY OTHER
           CONTRACTUAL REMEDY FAILS OF ITS ESSENTIAL
           PURPOSE.

(Services Agreement [#50-1] at 10 (emphasis in original).) BCI argues that Legent’s claims are

all subject to this provision and therefore Legent can only recover through this lawsuit a

maximum of the average of three months of BCI’s processing fees charged to Legent over the 12

months preceding Legent’s injury. According to the declaration of Scott A. White, Legent’s sole

owner and member, three months’ average processing fees historically constitute a mere two to

four percent of the revenue that BCI pays Legent. (White Decl. [#53-1] at ¶ 39.)

       BCI argues that Section 12(d) unambiguously limits Legent’s recovery in this action. In

advancing this argument, BCI relies primarily on the broad definition of “claim” set forth in the

Services Agreement. The contract defines “Claim” as

           Claim. Any claim, dispute, demand, investigation, suit, loss, liability,
           damage, attorneys’ fees and expenses, cost, correction or expense, whether
           ordinary, special, consequential or otherwise, that may be asserted against
           any party to this Agreement. Claim includes all direct damages, including
           without limitation contract damages and damages for injuries to persons or
           property, whether arising from a breach of this Agreement, breach of
           warranty, negligence, strict liability or any other tort with respect to the
           services provided by Company hereunder.

(Services Agreemetn [#50-1] at 15.) BCI argues that Legent’s claims for breach of contract and

for an accounting involve alleged withholding of amounts purportedly owed under the parties’



                                                9
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 10 of 18




contract and are therefore predicated on claims of “loss, liability [and] damage” arising

exclusively from alleged breaches of the parties’ contract. BCI therefore maintains that all of

Legent’s claims fall within the definition of “claim” in the contract and are subject to Section

12(d)’s limitations. BCI’s proposed construction of the Services Agreement requires viewing in

isolation the first portion of Section 12(d) and the definition of “claim” but ignoring many other

provisions in the contract.

       To be sure, limitation-of-liability clauses are “generally valid and enforceable.”

Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d 213, 231 (Tex.

2019). And under Texas law, contracting parties are free to limit their liability in damages to a

specified amount, even if the damages cap is unrelated to the estimate of probable damages

resulting from breach. Glob. Octanes Tex., L.P. v. BP Expl. & Oil Inc., 154 F.3d 518, 522–23

(5th Cir. 1998). Legent does not argue otherwise. Legent concedes Section 12(d) is valid and

enforceable, but insists it must be read in the context of the entire agreement and maintains that

its cap was not intended to prevent Legent from invoking contractual remedies for breaches by

BCI of its “core accounting and payment obligations” under other sections of the contract.

(Resp. [#53] at 17.) Viewing the parties’ Services Agreement as a whole, and reading Section

12(d) contextually so as to harmonize the entire contract, both of which are required under Texas

law, the Court finds that BCI has not met its heavy burden to prevail on its affirmative defense.

BCI has not established beyond peradventure that the only unambiguous interpretation of Section

12(d) is that the sole remedy Legent is entitled to in this suit is the average of three months of

BCI’s processing fees.

       The primary relief Legent seeks in this lawsuit is performance under the contract.

Legent’s Second Amended Complaint prays for injunctive relief in the form of an order that (1)



                                               10
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 11 of 18




BCI provide it with a full and accurate accounting of all funds due and owing under the Services

Agreement and (2) BCI immediately cease and desist from (a) withholding funds in excess of

Legent’s proportionate share of the class action holdback liabilities and (b) the continued billing

of processing fees in excess of the contractual rates provided for in the Services Agreement.

(Second Am. Compl. [#31] at 29.) Legent also requests the that the Court order BCI to pay all

funds due and owing under the Services Agreement and common law in an amount to be

determined at trial. (Id.) Although Legent also requests all compensatory damages, whether

general or special, Legent does not identify in its pleadings any additional damages, such as lost

profits or other losses resulting from the alleged contractual breach, that it has suffered beyond

the alleged failure of BCI to perform its obligations under the contract.

       BCI’s primary obligation under the Services Agreement is simply to pay Legent the

amounts collected from Legent’s customers for the services Legent provided (less the agreed-

upon processing fees and assessments). The Services Agreement states that Legent is obligated

to “submit its Records to [BCI] for purchase and submission to the LEC” (Services Agreement

[#50-1] at § 3(a)) and BCI in turn must “transmit [Legent’s] Qualifying Records to the

appropriate LECs for billing and collection” (id. at § 3(c)). After the various LECs make

payments to BCI for the “Qualifying Records,” BCI is obligated to “determine the estimated

amount collected by each LEC for [Legent’s] Qualifying Records and deduct all assigned and

allocated Assessments and Taxes of the LECs and [BCI]”; “advance to [Legent] the estimated

amount” at regular intervals determined by the contract; and ultimately make “final payments.”

(Id. at § 8(a).) The Services Agreement also imposes payment obligations on Legent—to remit

to BCI any amounts due in the event of overpayment or when the LEC payments are insufficient

to satisfy the allocated assessments imposed by BCI for its services and applicable taxes. (Id. at



                                                11
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 12 of 18




§§ 4(m), 7(a), 8(a), 9(a).) Section 13 of the contract provides that upon the expiration or

termination of the contract “each party agrees to satisfy, when or before due, their payment

obligations under this Agreement.” (Id. at § 13(a).) This lawsuit is Legent’s attempt to enforce

performance of the parties’ contract, not to collect damages for an injury caused by BCI’s

alleged breach. Thus, Legent argues Section 12(d) does not bar it from recovering the monies

that constitute BCI’s core performance obligations in the contract—to remit to Legent the

amounts the LECs paid BCI for Legent’s services.

       Legent’s position finds support in Section 14 of the contract, which is entitled “Default

and Remedies.” This Section both governs in the event of breach of the parties’ agreement and

also sets forth the primary available remedies for such breach. (Id. at §§ 14(a), (b).) BCI’s

summary judgment motion does not ask the Court to determine whether BCI breached the

Services Agreement, only whether Legent’s remedies in this lawsuit are limited by Section

12(d). According to Section 14(b), Legent, as the non-defaulting party, has “the following rights

and remedies” in the event of BCI’s breach:

           (i) To terminate or cancel [the] Agreement . . . ;

           (ii) To declare all amounts due under [the] Agreement . . . to be
           immediately
                due and payable, including reasonable attorney’s fees, costs and
                expenses . . . incurred . . . ;

               ...

           (v) All rights and remedies allowed by the Uniform Commercial Code
               except as limited by Section 12 above;

           (vi) All other rights and remedies allowed by the Agreement and under
                applicable law as limited by Section 12 above.1



       1
        Subsections (iii) and (iv) establish remedies specifically available to BCI in the event of
Legent’s breach and are therefore not listed here.
                                                12
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 13 of 18




(Id. at § 14(b) (emphasis added).) Significantly, the limitations imposed by Section 12 are

referenced only in the section (v) and (vi) remedy provisions, both of which expressly state that

they are “limited by Section 12 above.” (Id. (emphasis added).) Section 12’s limitation is not

referenced in conjunction with any other remedy and is conspicuously absent from section (ii).

Section 14(b)(ii) provides Legent with the contractual authority to enforce the parties’ contract

and demand an accounting of all amounts due, and is the only Section 14 remedial provision

Legent invokes in its Second Amended Complaint. (Second Am. Compl. [#31] at ¶¶ 119, 128,

131.) The Services Agreement’s omission of any reference to Section 12 in Section 14(b)(ii) is

critical to interpreting the contract in a manner that harmonizes all of the contract’s provisions.

       Section 12(d) also cross references Section 14, though not explicitly.           In bold and

underlined font, Section 12(d) states that “the right to recover damages under this paragraph” is

the “exclusive alternative remedy” in the event that “any other contractual remedy” (i.e., any

remedy set forth in Section 14) “fails of its essential purpose.” (Services Agreement [#50-1] at ¶

12(d) (emphasis added).) Each time BCI quotes Section 12(d) in its motion for summary

judgment and reply it omits this bold, capitalized, and underlined language from its quotation,

asking the Court to view the first part of the limitation-of-liability provision in isolation. (Mtn.

for Summ. J. [#50] at 4; Reply [#54] at 1.) This the Court cannot do. See Pathfinder Oil & Gas,

Inc., 574 S.W.3d at 889. Instead, the Court construes the bold, capitalized, and underlined

portion of Section 12(d) to emphasize the primacy of Section 14 and other sections of the

Services Agreement in establishing the available contractual remedies for breach and default.

Legent is pursuing these remedies through its lawsuit for breach of contract and an accounting.

       Again, Legent alleges that BCI breached the Services Agreement by (1) failing to

properly account for monies withheld for the class actions and (2) unilaterally imposing an eight



                                                 13
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 14 of 18




percent gross revenue fee on Plaintiff’s billing submissions beginning December 2017. Legent

also alleges that (3) BCI is obligated under the Services Agreement and common law to provide

a full and accurate accounting and refund all funds due and owing to Plaintiff. (Second Am.

Compl. [#31] at ¶¶ 122–25, 130.) Legent has not chosen to pursue an alternative remedy for

damages but rather is seeking to enforce BCI’s primary performance obligations under the

contract and to determine the amounts due under the contract. The remedies pursued by Legent

through this lawsuit have not failed of their “essential purpose” yet. And there is no support in

the Services Agreement for BCI’s position that it, as the allegedly defaulting party, may choose

which remedies Legent is entitled to pursue and in doing so avoid performance of its primary

contractual obligations. In fact, BCI’s proposed construction of the Services Agreement would

allow BCI to intentionally withhold monies it collected from Legent’s customers on Legent’s

behalf, subject only to the requirement that it remit to Legent the small sum contemplated by

Section 12(d).

       The better construction of the parties’ Services Agreement is that Section 12(d) limits the

liability of BCI beyond its contractual obligations to correctly process and pay Legent for its

submitted and qualifying billing records and does not affect Legent’s ability to enforce BCI’s

performance obligations. BCI concedes in its reply that Paragraph 12(d) does not and cannot

eliminate its contractual obligations. (Reply [#54] at 7.) To argue otherwise would obviously go

too far. But BCI still maintains that Paragraph 12(d) limits the remedies Legent is pursuing in

this case for breach of those obligations. (Id.) In doing so, BCI improperly conflates two

distinct concepts—performance and damages—by advancing an interpretation that functionally

would eliminate its obligations under the contract.




                                                14
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 15 of 18




       This distinction is illustrated by the case law cited by BCI in support of its motion, none

of which directly supports the result BCI advances here. For example, in North Cypress Medical

Center Operating Company Ltd v. Fedex Corporation, 892 F. Supp. 2d 861 (S.D. Tex. 2012), the

parties’ contract concerned the shipment of boxes of medical documentation between two Texas

cities for the plaintiff. In the process of delivery, one of the boxes was dropped, and some

documents, which contained confidential patient information, were lost. N. Cypress Med. Ctr.,

892 F. Supp. 2d at 863. As a result, the plaintiff was required to conduct an extensive and

expensive investigation pursuant to federal regulations and statutory requirements. Id. The

plaintiff sued for breach of contract, as well as various tort claims, not to recover the value of the

lost documents themselves or to seek replacement performance but for the consequential

expenses incurred as a proximate result of the accidental dissemination of confidential patient

information. Id. at 864. The standard Federal Express U.S. Airbill used for shipping set forth

the “Terms and Conditions” of the shipment and limited liability to $100.00 unless a specific

higher amount is declared. Id. at 869. The airbill also stated that Federal Express is not liable

for any damages “whether direct, incidental, special, or consequential in excess of the declared

value of a shipment.” Id. at 869–70. The court limited the plaintiff’s recovery for its breach of

contract claim to the contractually determined amount of $100.00. Id. at 870. This case does not

provide any guidance to the Court regarding how to interpret Section 12(d) or how a similar

limitation-of-liability provision should be applied to a lawsuit seeking to enforce performance

under the contract, as opposed to consequential damages. What would have been analogous

would have been if Federal Express had refused to turn over some of the boxes it had been

engaged to transport and deliver, and then had claimed it only owed $100 but had no obligation

to turn over the boxes in its possession.



                                                 15
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 16 of 18




       Similarly, in Nacol & Company v. ADT Security Services., Inc., No. 4:10-CV-00137,

2011 WL 1542716 (S.D. Tex. Apr. 21, 2011), a federal court enforced a limitation-of-liability

provision in the parties’ contract to remit a jury’s damage award from $535,642 to $1,000. Yet

the legal claims at issue in that case also did not seek to enforce contract performance, as here,

but instead sought to recover consequential damages resulting from a breach. The plaintiff was a

jewelry store that had been robbed and sought through the lawsuit to recover damages in the

amount of lost inventory from its alarm company that had breached the contract by failing to

provide a necessary certification of the installed alarm system that prevented the jewelry store

from obtaining theft insurance that would have covered the losses. Nacol & Co., 2011 WL

1542716, at *1–4. There was no question that the losses the jewelry store suffered were covered

by the limitation-of-liability provision, which capped damages and losses “due to a failure of

service or equipment in any respect” resulting “directly or indirectly . . . from performance or

nonperformance of obligations imposed by the contract . . . .” Id. at *6–7. In contrast, Legent is

not seeking damages that were caused by BCI’s failure to perform under the contract; Legent is

attempting to secure BCI’s performance under the contract. This case is also inapposite.

       In yet another case cited by BCI, a Texas appellate court affirmed a trial court’s judgment

enforcing a limitation-of-liability clause in the context of an agreement to advertise the plaintiff’s

company in a Yellow Pages directory. Bergholtz v. Sw. Bell Yellow Pages, Inc., 324 S.W.3d

195, 196 (Tex. App.—El Paso 2010, no pet.) The published advertisement contained numerous

mistakes about plaintiff’s business, such as locations and phone numbers; the plaintiff refused to

pay the fee for the ad; the publisher of the Yellow Pages directory sued plaintiff for breach of

contract and other claims; and the plaintiff counterclaimed for breach of contract and negligence,

seeking damages in the form of lost profits resulting from the erroneous information. Id. at 196–



                                                 16
        Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 17 of 18




97. The parties had agreed to limit damages to the amount actually paid for the advertising in the

Yellow Pages directory and therefore precluded the recovery of lost profits. Id. at 199. And in

Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d 213, 230–31 (Tex.

2019), a case which BCI repeatedly cites in its briefing, the Texas Supreme Court enforced a

limitation-of-liability provision that barred the recovery of punitive damages. Punitive damages

are not at issue here.

        These cases provide no helpful insights with respect to this case, where Legent is seeking

to enforce BCI’s obligation to perform and is not pursuing consequential damages resulting from

the alleged breach. Ultimately, the cases cited by BCI stand only for the proposition that

limitation-of-liability provisions are generally enforceable. BCI has not directed the Court to any

case law containing a limitation-of-liability provision analogous to Section 12(d) or presenting a

factual context comparable to that at issue here. BCI cannot simply cite to the general principle

of the enforceability of limitation-of-liability provisions and satisfy its high burden to prevail on

its affirmative defense.

        In summary, on the record before the Court, BCI has not established beyond

peradventure that Section 12(d) unambiguously bars Legent from recovering anything in this

lawsuit except for the average of three months of BCI’s processing fees. Although Section 12(d)

may indeed bar Legent from recovering any additional damages beyond contract performance,

that question is not before the Court.        The Court was simply asked whether BCI has

unambiguously established that Legent can recover nothing more from this suit than the remedy

set forth in Section 12(d). BCI has not. Accordingly, the Court will deny the motion for

summary judgment.




                                                 17
       Case 5:19-cv-00202-ESC Document 63 Filed 06/11/20 Page 18 of 18




                                      V. Conclusion

       Having considered BCI’s motion, the response and replies thereto, the record, and the

governing law,

       IT IS HEREBY ORDERED that Defendant Billing Concept, Inc.’s Motion for

Summary Judgment on the Parties’ Contractual Limitation of Liability [#50] is DENIED.

       SIGNED this 11th day of June, 2020.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                             18
